Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 4/26/22 is acknowledged.
	The applicant has overcome the objection to the drawings under 37 CFR 1.83(a) by persuasive arguments.  The objection to the drawings under 37 CFR 1.83(a) is withdrawn.
	The applicant has overcome the objection to the specification by persuasive arguments.  The objection to the specification withdrawn.
The applicant has overcome the rejection to claim 17-20 under 35 USC 112(a) by amending claim 17.  The rejection to claims 17-20 under 35 USC 112(a) is withdrawn.
The applicant has overcome the rejection to claim 1-20 under 35 USC 112(b) by amending claims 1, 9, and 17.  The rejection to claims 1-20 under 35 USC 112(b) is withdrawn.
	The applicant has overcome the rejections to claims 1, 5, 6, 9, 13, and 14 under 35 USC 102(a1,a2) by persuasive arguments.  The rejections of claims 1, 5, 6, 9, 13, and 14 under 35 USC 102(a1,a2) are withdrawn.
	The applicant has overcome the rejection to claims 7, 8, 15, 16 under 35 USC 103 by amending claims 1 and 9 and persuasive arguments.  The rejections of claims 7, 8, 15, and 16 under 35 USC 103 are withdrawn.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert A. Gerhart (64,816) on 6/15/22.
The application has been amended as follows: 

IN THE CLAIMS:
	In claim 9, line 8, “and configured to control an electrohydraulic servo valve” has been deleted.
In claim 9, line 10, “providing the” has been changed to --providing a portion of the--.
In claim 9, line 11, “signal.” has been changed to --signal as the differential analog feedback signal--.
In claim 17, line 33, “control” has been changed to --feedback--.
The above changes to the claims have been made to more clearly claim the invention.

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention disclosed in MOOG: “Electrohydraulic Valves…A Technical Look”.  The improvement comprises a controller apparatus and method thereof that provides a portion of the differential analog electrohydraulic servo valve position control signal as the differential analog feedback signal for the purposes of avoiding electromagnetic interference.  The improvement also comprises a control system with a controller configure to determine a differential analog feedback signal based on the received first analog feedback signal and the received second analog feedback signal for the purposes of avoiding electromagnetic interference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The publication to MOOG is cited for the showing of a digital controller and method thereof similar to applicant's but lacking the differential analog feedback signal.
	
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/            Primary Examiner, 
Art Unit 3745  
June 15, 2022